HAWKINS, J.
Conviction was for possession of intoxicating liquor, with the penalty assessed at one year in the penitentiary.
This court has recently held that, under the late amendment to what is known as the Dean Law (Acts 37th Leg. [1 St. Called Sess.] c. 61), the mere possession of intoxicating liquor is not an offense, unless it is alleged and proved that same was possessed for the purpose of, sale. No. 6423, Cox v. State, 234 S. W. 531; No. 6510, Petit v. State, 235 S. W. 579; No. 6493, Francis v. State, 235 S. W. 580 (all decided at this term of court, but not yet [officially] reported).
*1095Under the foregoing authorities, it becomes necessary to reverse the judgment of the trial court, and order the prosecution dismissed, which is accordingly done.

<S=>For other oases see same topic and KEY-NUMBER in all Key-Numbered Digests and Indexes